I concur in the opinion of Mr. Chief Justice EATHER, but not without reluctance.
I am opposed to, and detest, monopoly, and, in my view, the concerted action of the laundry owners of the city of Reno in organizing the Washoe County Laundry Association, evidently for the purpose of reducing the discount allowed the laundry drivers, from 32 percent to 25 percent upon the gross business turned in by them from the operation of their laundry routes, thereby reducing the compensation of such drivers more than 20 percent, and without prior collective bargaining, was unduly oppressive and arbitrary. The collective action of the members of the association, in the letter they dispatched to the laundry drivers, including the appellant, on November 19, 1945, notifying them of such reduction to become effective November 26, 1945, appears to me to have been a bold and brazen manifestation of the power and spirit of the monopolistic combination which had been formed and which destroyed, as to the business theretofore transacted upon an individual basis with the laundry drivers, all competition. The association evidently included practically all of the laundry businesses in the city of Reno. The letter *Page 590 
amounted to an ultimatum. The effect of it was that the drivers, who had their established laundry routes and their savings invested therein, were told, in effect, to pay the increased charge for the laundry, or go out of business in Reno, as there was no laundry, or laundries, of any consequence in the city which were nonmembers of the association, with whom the drivers could deal on a competitive basis.
We are completely powerless, however, to make these views effective, for the reason that there is no statute in the State of Nevada prohibiting monopolies or agreements in restraint of trade.
In the absence of statute, our only recourse is to the common law, and the common law exempts from the prohibition of monopolistic combinations or agreements in restraint of trade, those relating to personal services. And all the authorities classify the laundry business, or those operating same, as being engaged in merely the rendition of personal services. In addition to the cases cited by Chief Justice EATHER, I cite: Morris V. Colman, 18 Vesey Jr.'s Reports, p. 436, and State ex rel. Star Publishing Co. v. Associated Press, 159 Mo. 410, 456, 60 S.W. 91,104, 51 L.R.A. 151, 81 Am. St. Rep. 368.
The opinion and decision of the California supreme court in the case of Endicott v. Rosenthal, 216 Cal. 721, 16 P.2d 673, related to a dyers' and cleaners' association, not different in principle, as to whether or not it related exclusively to personal services, from the laundry business. The court was able, upon the basis of section 1673 of the California Civil Code, which by its terms applied to "business" of any kind, to hold such association unlawful. Nevada not having any statute prohibiting monopolies or agreements in unreasonable restraint of trade, we are powerless, because of the absence of any legal basis, to so hold in the instant case.
It would seem that the subject of the prohibition or regulation of monopolies and trusts is one which should commend itself to the legislative branch of our state government, for appropriate consideration and action. *Page 591